    Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 1 of 29             PageID #: 498




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

DEBORAH BOOTHE STEELE,                           )
   Plaintiff,                                    )
                                                 )
v.                                               )   CIVIL ACTION NO. 1:19-00728-N
                                                 )
ANDREW M. SAUL,                                  )
Commissioner of Social Security,                 )
   Defendant.                                    )

                         MEMORANDUM OPINION AND ORDER

        Plaintiff Deborah Boothe Steele brought this action under 42 U.S.C. § 405(g)

seeking judicial review of a final decision of the Defendant Commissioner of Social

Security denying her application for a period of disability and disability insurance

benefits (collectively, “DIB”) under Title II of the Social Security Act, 42 U.S.C. §

401, et seq.1 Upon due consideration of the parties’ briefs (Docs. 12, 14) and those

portions of the administrative record (Doc. 9) relevant to the issues raised, the

Court finds that the Commissioner’s final decision is due to be AFFIRMED.2

                                I.    Procedural Background

        Steele   filed    the    subject   DIB   application   with   the   Social   Security

1“Title II of the Social Security Act (Act), 49 Stat. 620, as amended, provides for the
payment of insurance benefits to persons who have contributed to the program and
who suffer from a physical or mental disability.” Bowen v. Yuckert, 482 U.S. 137,
140, 107 S. Ct. 2287, 96 L. Ed. 2d 119 (1987) (citing 42 U.S.C. § 423(a)(1)(D) (1982
ed., Supp. III)).

2 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of judgment in this
civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure
73, and S.D. Ala. GenLR 73. (See Docs. 17, 19). With the Court’s consent, the parties
jointly waived the opportunity to present oral argument. (See Docs. 16, 20).
 Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 2 of 29           PageID #: 499




Administration (“SSA”) on May 24, 2016. After it was initially denied, Steele

requested, and on March 28, 2018, received, a hearing on her application with an

Administrative Law Judge (“ALJ”) of the SSA’s Office of Disability Adjudication and

Review. On August 15, 2018, the ALJ issued an unfavorable decision on Steele’s

application, finding her not entitled to benefits. (See Doc. 9, PageID.45-60).

      The Commissioner’s decision on Steele’s application became final when the

Appeals Council for the Office of Disability Adjudication and Review denied her

request for review of the ALJ’s unfavorable decision on August 1, 2019. (See id.,

PageID.34-38). Steele subsequently brought this action under § 405(g) for judicial

review of the Commissioner’s final decision. See 42 U.S.C. § 405(g) (“Any individual,

after any final decision of the Commissioner of Social Security made after a hearing

to which he was a party, irrespective of the amount in controversy, may obtain a

review of such decision by a civil action commenced within sixty days after the

mailing to him of notice of such decision or within such further time as the

Commissioner of Social Security may allow.”); Ingram v. Comm'r of Soc. Sec.

Admin., 496 F.3d 1253, 1262 (11th Cir. 2007) (“The settled law of this Circuit is that

a court may review, under sentence four of section 405(g), a denial of review by the

Appeals Council.”).

                            II.    Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is supported by substantial evidence and based on proper

legal standards.” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir.
 Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 3 of 29            PageID #: 500




2011) (quotation omitted).

      The phrase “substantial evidence” is a “term of art” used throughout
      administrative law to describe how courts are to review agency
      factfinding. T-Mobile South, LLC v. Roswell, 574 U.S. ––––, ––––, 135
      S. Ct. 808, 815, 190 L. Ed. 2d 679 (2015). Under the substantial-
      evidence standard, a court looks to an existing administrative record
      and asks whether it contains “sufficien[t] evidence” to support the
      agency’s factual determinations. Consolidated Edison Co. v. NLRB,
      305 U.S. 197, 229, 59 S. Ct. 206, 83 L. Ed. 126 (1938) (emphasis
      deleted). And whatever the meaning of “substantial” in other contexts,
      the threshold for such evidentiary sufficiency is not high. Substantial
      evidence … is “more than a mere scintilla.” Ibid.; see, e.g., [Richardson
      v.] Perales, 402 U.S. [389,] 401, 91 S. Ct. 1420[, 28 L. Ed. 2d 842
      (1971)] (internal quotation marks omitted). It means—and means
      only—“such relevant evidence as a reasonable mind might accept as
      adequate to support a conclusion.” Consolidated Edison, 305 U.S. at
      229, 59 S. Ct. 206. See Dickinson v. Zurko, 527 U.S. 150, 153, 119 S.
      Ct. 1816, 144 L. Ed. 2d 143 (1999) (comparing the substantial-evidence
      standard to the deferential clearly-erroneous standard).

Biestek v. Berryhill, -- U.S. --, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019).

      In reviewing the Commissioner’s factual findings, a court “ ‘may not decide

the facts anew, reweigh the evidence, or substitute our judgment for that of the

[Commissioner].’ ” Winschel, 631 F.3d at 1178 (quoting Phillips v. Barnhart, 357

F.3d 1232, 1240 n.8 (11th Cir. 2004) (alteration in original) (quoting Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983))). “ ‘Even if the evidence

preponderates against the [Commissioner]’s factual findings, [the Court] must

affirm if the decision reached is supported by substantial evidence.’ ” Ingram, 496

F.3d at 1260 (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

      Put another way, “[u]nder the substantial evidence standard, we cannot look

at the evidence presented to [an administrative agency] to determine if
    Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 4 of 29      PageID #: 501




interpretations of the evidence other than that made by the [agency] are possible.

Rather, we review the evidence that was presented to determine if the findings

made by the [agency] were unreasonable. To that end, [judicial] inquiry is highly

deferential and we consider only whether there is substantial evidence for the

findings made by the [agency], not whether there is substantial evidence for some

other finding that could have been, but was not, made. That is, even if the evidence

could support multiple conclusions, we must affirm the agency’s decision unless

there is no reasonable basis for that decision.” Adefemi v. Ashcroft, 386 F.3d 1022,

1029 (11th Cir. 2004) (en banc) (citations and quotation omitted).3

        “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [A court] must scrutinize the record as a whole to determine if the



3 See also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam)
(“The court need not determine whether it would have reached a different result
based upon the record” because “[e]ven if we find that the evidence preponderates
against the [Commissioner]'s decision, we must affirm if the decision is supported
by substantial evidence.”); Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir.
1991) (under the substantial evidence standard, “we do not reverse the
[Commissioner] even if this court, sitting as a finder of fact, would have reached a
contrary result…”); Hunter v. Soc. Sec. Admin., Comm'r, 808 F.3d 818, 822 (11th
Cir. 2015) (“In light of our deferential review, there is no inconsistency in finding
that two successive ALJ decisions are supported by substantial evidence even when
those decisions reach opposing conclusions. Faced with the same record, different
ALJs could disagree with one another based on their respective credibility
determinations and how each weighs the evidence. Both decisions could nonetheless
be supported by evidence that reasonable minds would accept as adequate.”);
Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991) (“Substantial evidence may
even exist contrary to the findings of the ALJ, and we may have taken a different
view of it as a factfinder. Yet, if there is substantially supportive evidence, the
findings cannot be overturned.”); Edlund v. Massanari, 253 F.3d 1152, 1156 (9th
Cir. 2001), as amended on reh'g (Aug. 9, 2001) (“If the evidence is susceptible to
more than one rational interpretation, the court may not substitute its judgment for
that of the Commissioner.”).
    Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 5 of 29          PageID #: 502




decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.

Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions that

come before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light

of all the relevant facts.”).4



4 However, “district court judges are not required to ferret out delectable facts
buried in a massive record,” Chavez v. Sec'y Fla. Dep't of Corr., 647 F.3d 1057, 1061
(11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings), and “ ‘[t]here is no burden
upon the district court to distill every potential argument that could be made based
on the materials before it…’ ” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239
(11th Cir. 2012) (per curiam) (Fed. R. Civ. P. 56 motion for summary judgment)
(quoting Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995)
(en banc)) (ellipsis added). The Eleventh Circuit Court of Appeals, whose review of
Social Security appeals “is the same as that of the district court[,]” Miles v. Chater,
84 F.3d 1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of
error not fairly raised in the district court. See Stewart v. Dep’t of Health & Human
Servs., 26 F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of
appeals] will not address an argument that has not been raised in the district
court…Because Stewart did not present any of his assertions in the district court,
we decline to consider them on appeal.” (applying rule in appeal of judicial review
under 42 U.S.C. §§ 405(g), 1383(c)(3)); Crawford v. Comm'r Of Soc. Sec., 363 F.3d
1155, 1161 (11th Cir. 2004) (per curiam) (same); Hunter v. Comm’r of Soc. Sec., 651
F. App'x 958, 962 (11th Cir. 2016) (per curiam) (unpublished) (same); Cooley v.
Comm'r of Soc. Sec., 671 F. App'x 767, 769 (11th Cir. 2016) (per curiam)
(unpublished) (“As a general rule, we do not consider arguments that have not been
fairly presented to a respective agency or to the district court. See Kelley v. Apfel,
185 F.3d 1211, 1215 (11th Cir. 1999) (treating as waived a challenge to the
administrative law judge’s reliance on the testimony of a vocational expert that was
‘not raise[d] . . . before the administrative agency or the district court’).”); In re Pan
Am. World Airways, Inc., Maternity Leave Practices & Flight Attendant Weight
Program Litig., 905 F.2d 1457, 1462 (11th Cir. 1990) (“[I]f a party hopes to preserve
a claim, argument, theory, or defense for appeal, she must first clearly present it to
the district court, that is, in such a way as to afford the district court an opportunity
to recognize and rule on it.”); Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999)
 Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 6 of 29             PageID #: 503




      The “substantial evidence” “standard of review applies only to findings of

fact. No similar presumption of validity attaches to the [Commissioner]’s

conclusions of law, including determination of the proper standards to be applied in

reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)

(quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679 F.2d 1387, 1389 (11th

Cir. 1982) (“Our standard of review for appeals from the administrative denials of

Social Security benefits dictates that ‘(t)he findings of the Secretary as to any fact, if

supported by substantial evidence, shall be conclusive ....’ 42 U.S.C.A. s 405(g) … As

is plain from the statutory language, this deferential standard of review is

applicable only to findings of fact made by the Secretary, and it is well established

that no similar presumption of validity attaches to the Secretary’s conclusions of

law, including determination of the proper standards to be applied in reviewing

claims.” (some quotation marks omitted)). This Court “conduct[s] ‘an exacting



(applying In re Pan American World Airways in Social Security appeal); Sorter v.
Soc. Sec. Admin., Comm'r, 773 F. App'x 1070, 1073 (11th Cir. 2019) (per curiam)
(unpublished) (“Sorter has abandoned on appeal the issue of whether the ALJ
adequately considered her testimony regarding the side effects of her pain
medication because her initial brief simply mentions the issue without providing
any supporting argument. See Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278–79
(11th Cir. 2009) (explaining that ‘simply stating that an issue exists, without
further argument or discussion, constitutes abandonment of that issue’).”); Figuera
v. Comm'r of Soc. Sec., 819 F. App'x 870, 871 n.1 (11th Cir. 2020) (per curiam)
(unpublished) (“Figuera also argues the ALJ failed to properly assess her credibility
… However, Figuera did not adequately raise this issue in her brief before the
district court. She raised the issue only summarily, without any citations to the
record or authority. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681
(11th Cir. 2014) (noting that a party ‘abandons a claim when he either makes only
passing references to it or raises it in a perfunctory manner without supporting
arguments and authority’). As a result, we do not address the sufficiency of the
ALJ's credibility finding.”).
 Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 7 of 29        PageID #: 504




examination’ of these factors.” Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996)

(per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)). “

‘The [Commissioner]’s failure to apply the correct law or to provide the reviewing

court with sufficient reasoning for determining that the proper legal analysis has

been conducted mandates reversal.’ ” Ingram, 496 F.3d at 1260 (quoting Cornelius

v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)). Accord Keeton v. Dep't of

Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994).

      In sum, courts “review the Commissioner’s factual findings with deference

and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel, 245

F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo the

legal principles upon which the Commissioner's decision is based. Chester v. Bowen,

792 F.2d 129, 131 (11th Cir. 1986). However, we review the resulting decision only

to determine whether it is supported by substantial evidence. Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”). Moreover, an ALJ’s decision

must “state with at least some measure of clarity the grounds for [the] decision.”

Owens, 748 F.2d at 1516; Winschel, 631 F.3d at 1179. A court cannot “affirm simply

because some rationale might have supported the [Commissioner]’ conclusion[,]” as

“[s]uch an approach would not advance the ends of reasoned decision making.”

Owens, 748 F.2d at 1516. Rather, “an agency’s order must be upheld, if at all, on the

same basis articulated in the order by the agency itself.” Fed. Power Comm'n v.

Texaco Inc., 417 U.S. 380, 397, 94 S. Ct. 2315, 41 L. Ed. 2d 141 (1974) (quotation
    Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 8 of 29     PageID #: 505




omitted). See also Newton v. Apfel, 209 F.3d 448, 455 (5th Cir. 2000) (“The ALJ’s

decision must stand or fall with the reasons set forth in the ALJ’s decision, as

adopted by the Appeals Council.”); Nance v. Soc. Sec. Admin., Comm'r, 781 F. App’x

912, 921 (11th Cir. 2019) (per curiam) (unpublished)5 (“Agency actions … must be

upheld on the same bases articulated in the agency's order.” (citing Texaco Inc., 417

U.S. at 397, and Newton, 209 F.3d at 455)).

        Eligibility for DIB requires that a claimant be “disabled,” 42 U.S.C. §

423(a)(1)(E), meaning that the claimant is unable “to engage in any substantial

gainful activity by reason of a medically determinable physical or mental

impairment ... which has lasted or can be expected to last for a continuous period of

not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

        The Social Security Regulations outline a five-step, sequential
        evaluation process used to determine whether a claimant is disabled:
        (1) whether the claimant is currently engaged in substantial gainful
        activity; (2) whether the claimant has a severe impairment or
        combination of impairments; (3) whether the impairment meets or
        equals the severity of the specified impairments in the Listing of
        Impairments; (4) based on a residual functional capacity (“RFC”)
        assessment, whether the claimant can perform any of his or her past
        relevant work despite the impairment; and (5) whether there are
        significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's RFC, age, education, and work
        experience.




5In this circuit, “[u]npublished opinions are not considered binding precedent, but
they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive authority.”).
    Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 9 of 29        PageID #: 506




Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-

(v); Phillips, 357 F.3d at 1237-39).6

        “These regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Moore,

405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093 (11th Cir. 1985)).

“In determining whether the claimant has satisfied this initial burden, the

examiner must consider four factors: (1) objective medical facts or clinical findings;

(2) the diagnoses of examining physicians; (3) evidence of pain; and (4) the

claimant’s age, education, and work history.” Jones v. Bowen, 810 F.2d 1001, 1005

(11th Cir. 1986) (per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th

Cir. 1983) (per curiam)). “These factors must be considered both singly and in

combination. Presence or absence of a single factor is not, in itself, conclusive.”

Bloodsworth, 703 F.2d at 1240 (citations omitted).

        If, in Steps One through Four of the five-step evaluation, a claimant proves

that he or she has a qualifying disability and cannot do his or her past relevant

work, it then becomes the Commissioner’s burden, at Step Five, to prove that the

claimant is capable—given his or her age, education, and work history—of engaging

in another kind of substantial gainful employment that exists in the national

economy. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); Sryock v. Heckler,

764 F.2d 834, 836 (11th Cir. 1985). Finally, although the “claimant bears the

burden of demonstrating the inability to return to [his or] her past relevant work,


6 The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing
individual steps of this five-step sequential evaluation.
Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 10 of 29           PageID #: 507




the Commissioner of Social Security has an obligation to develop a full and fair

record.” Shnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). See also Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam) (“It is well-established

that the ALJ has a basic duty to develop a full and fair record. Nevertheless, the

claimant bears the burden of proving that he is disabled, and, consequently, he is

responsible for producing evidence in support of his claim.” (citations omitted)).

“This is an onerous task, as the ALJ must scrupulously and conscientiously probe

into, inquire of, and explore for all relevant facts. In determining whether a

claimant is disabled, the ALJ must consider the evidence as a whole.” Henry v.

Comm'r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (per curiam) (citation and

quotation omitted).

      If a court determines that the Commissioner reached his decision by focusing

upon one aspect of the evidence and ignoring other parts of the record[, i]n such

circumstances [the court] cannot properly find that the administrative decision is

supported by substantial evidence. It is not enough to discover a piece of evidence

which supports that decision, but to disregard other contrary evidence.” McCruter v.

Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986). Nevertheless, “ ‘there is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his decision,

so long as the ALJ’s decision ... is not a broad rejection which is not enough to

enable [a reviewing court] to conclude that the ALJ considered [the claimant's]

medical condition as a whole.’ ” Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780,

782 (11th Cir. 2014) (quoting Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005)
Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 11 of 29           PageID #: 508




(per curiam) (quotation and brackets omitted)).

      When, as here, the ALJ denies benefits and the Appeals Council denies

review of that decision, a court “review[s] the ALJ’s decision as the Commissioner’s

final decision.” Doughty, 245 F.3d at 1278. But “when a claimant properly presents

new evidence to the Appeals Council, a reviewing court must consider whether that

new evidence renders the denial of benefits erroneous.” Ingram, 496 F.3d at 1262.

Nevertheless, “when the [Appeals Council] has denied review, [the Court] will look

only to the evidence actually presented to the ALJ in determining whether the

ALJ’s decision is supported by substantial evidence.” Falge v. Apfel, 150 F.3d 1320,

1323 (11th Cir. 1998).

                      III.   Summary of the ALJ’s Decision

      At Step One, the ALJ determined that Steele met the applicable insured

status requirements through December 31, 2017, and that she had not engaged in

substantial gainful activity since the amended alleged disability onset date of

November 5, 2015. 7 (Doc. 9, PageID.50). At Step Two, the ALJ determined that

Steele had the following severe impairments: degenerative joint disease of the

knees; degenerative disc disease and scoliosis, status post cervical and lumbar


7 “For DIB claims, a claimant is eligible for benefits where she demonstrates
disability on or before the last date for which she were insured.” Moore, 405 F.3d at
1211 (citing 42 U.S.C. § 423(a)(1)(A) (2005)). Steele’s application initially alleged a
disability onset date of January 1, 2014, but at the ALJ hearing Steele voluntarily
amended the onset date to November 5, 2015, as the ALJ acknowledged in the
opening to her decision. (See Doc. 9, PageID.48). The Commissioner asserts that the
ALJ’s references to the initial alleged onset date in making certain findings later in
her decision are scrivener’s errors (see Doc. 14 n.2, PageID.475), and Steele’s brief
does not claim reversible error in this regard. Accordingly, the undersigned treats
the ALJ’s decision as being based on the amended onset date of November 5, 2015.
Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 12 of 29           PageID #: 509




fusion with post-laminectomy syndrome; ischemic heart disease; a seizure disorder;

hypothyroidism; hypertension; and borderline obesity.8 (Doc. 9, PageID.50-52). The

ALJ also found that Steele had the following medically determinable but non-severe

mental impairments: depression, anxiety disorder, and chronic pain disorder. (Id.).

At Step Three, 9 the ALJ found that Steele did not have an impairment or

combination of impairments that met or equaled the severity of a specified

impairment in Appendix 1 of the Listing of Impairments, 20 C.F.R. § 404, Subpt. P,

App. 1. (Doc. 9, PageID.104-105).

         At Step Four,10 the ALJ determined that Steele had the residual functional



8 “The severity regulation increases the efficiency and reliability of the evaluation
process by identifying at an early stage those claimants whose medical impairments
are so slight that it is unlikely they would be found to be disabled even if their age,
education, and experience were taken into account.” Yuckert, 482 U.S. at 153. See
also Schink v. Comm'r of Soc. Sec., 935 F.3d 1245, 1265 (11th Cir. 2019) (per
curiam) (Step Two “is a ‘threshold inquiry’ and ‘allows only claims based on the
most trivial impairments to be rejected.’ ” (quoting McDaniel v. Bowen, 800 F.2d
1026, 1031 (11th Cir. 1986)). “[A]n ‘impairment is not severe only if the abnormality
is so slight and its effect so minimal that it would clearly not be expected to
interfere with the individual's ability to work, irrespective of age, education or work
experience.’ A claimant’s burden to establish a severe impairment at step two is
only ‘mild.’ ” Schink, 935 F.3d at 1265 (citation omitted) (quoting McDaniel, 800
F.2d at 1031).

9Step Three “identif[ies] those claimants whose medical impairments are so severe
that it is likely they would be found disabled regardless of their vocational
background.” Yuckert, 482 U.S. at 153.

10   At Step Four,

         the ALJ must assess: (1) the claimant's residual functional capacity
         (“RFC”); and (2) the claimant's ability to return to her past relevant
         work. 20 C.F.R. § 404.1520(a)(4)(iv). As for the claimant's RFC, the
         regulations define RFC as that which an individual is still able to do
         despite the limitations caused by his or her impairments. 20 C.F.R. §
Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 13 of 29          PageID #: 510




capacity (RFC) “to perform sedentary work as defined in 20 CFR 404.1567(a)[11]

except no climbing ladders, ropes, or scaffolds; occasional climbing ramps or stairs;

occasional balancing, stooping, kneeling; no crouching, crawling, or operation of foot


      404.1545(a). Moreover, the ALJ will “assess and make a finding about
      [the claimant's] residual functional capacity based on all the relevant
      medical and other evidence” in the case. 20 C.F.R. § 404.1520(e).
      Furthermore, the RFC determination is used both to determine
      whether the claimant: (1) can return to her past relevant work under
      the fourth step; and (2) can adjust to other work under the fifth
      step…20 C.F.R. § 404.1520(e).

      If the claimant can return to her past relevant work, the ALJ will
      conclude that the claimant is not disabled. 20 C.F.R. §
      404.1520(a)(4)(iv) & (f). If the claimant cannot return to her past
      relevant work, the ALJ moves on to step five.

      In determining whether [a claimant] can return to her past relevant
      work, the ALJ must determine the claimant's RFC using all relevant
      medical and other evidence in the case. 20 C.F.R. § 404.1520(e). That
      is, the ALJ must determine if the claimant is limited to a particular
      work level. See 20 C.F.R. § 404.1567. Once the ALJ assesses the
      claimant’s RFC and determines that the claimant cannot return to her
      prior relevant work, the ALJ moves on to the fifth, and final, step.

Phillips, 357 F.3d at 1238-39 (footnote omitted).

11 “To determine the physical exertion requirements of different types of
employment in the national economy, the Commissioner classifies jobs as sedentary,
light, medium, heavy, and very heavy. These terms are all defined in the
regulations … Each classification … has its own set of criteria.” Phillips, 357 F.3d
at 1239 n.4. The criteria for “sedentary” work are as follows:

      Sedentary work involves lifting no more than 10 pounds at a time and
      occasionally lifting or carrying articles like docket files, ledgers, and
      small tools. Although a sedentary job is defined as one which involves
      sitting, a certain amount of walking and standing is often necessary in
      carrying out job duties. Jobs are sedentary if walking and standing are
      required occasionally and other sedentary criteria are met.

20 C.F.R. § 404.1567(a).
Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 14 of 29         PageID #: 511




controls; occasional overhead reaching; occasional exposure to extreme heat,

extreme cold, dust, fumes, odors, gases; and no exposure to vibration, unprotected

heights or hazardous machinery.” (Doc. 9, PageID.54-58). Based on the RFC and the

testimony of a vocational expert, 12 the ALJ determined that Steele was able to

perform past relevant work as a receptionist and office manager (Doc. 9, PageID.58-

59), thus pretermitting the need to proceed to Step Five. Accordingly, the ALJ found

that Steele was not disabled under the Social Security Act. (Id., PageID.59-60).

                                  IV.     Analysis

                                 A.     Medical Opinions

      Steele first argues that the ALJ erred by not giving substantial weight to the

medical opinion of her treating physician, Ellis Allen, M.D., and in giving greater

weight to the opinion of a non-examining, state agency reviewing medical

consultant, M. Bijpuria, M.D. No reversible error has been shown.13

      “ ‘Medical opinions are statements from physicians and psychologists or other

acceptable medical sources that reflect judgments about the nature and severity of

[the claimant’s] impairment(s), including [the claimant’s] symptoms, diagnosis and

prognosis, what [the claimant] can still do despite impairment(s), and [the


12“A vocational expert is an expert on the kinds of jobs an individual can perform
based on his or her capacity and impairments. When the ALJ uses a vocational
expert, the ALJ will pose hypothetical question(s) to the vocational expert to
establish whether someone with the limitations that the ALJ has previously
determined that the claimant has will be able to secure employment in the national
economy.” Phillips, 357 F.3d at 1240.

13Since Steele’s first and third claims of error both concern the propriety of the
ALJ’s consideration of medical opinions, the undersigned addresses those claims
together.
Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 15 of 29          PageID #: 512




claimant’s] physical or mental restrictions.’ ” Winschel, 631 F.3d at 1178-79 (quoting

20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2)). “There are three tiers of medical opinion

sources: (1) treating physicians; (2) nontreating, examining physicians; and (3)

nontreating, nonexamining physicians.” Himes v. Comm'r of Soc. Sec., 585 F. App'x

758, 762 (11th Cir. 2014) (per curiam) (unpublished) (citing 20 C.F.R. §§

404.1527(c)(1)-(2), 416.927(c)(1)-(2)). “In assessing medical opinions, the ALJ must

consider a number of factors in determining how much weight to give to each

medical opinion, including (1) whether the physician has examined the claimant; (2)

the length, nature, and extent of a treating physician's relationship with the

claimant; (3) the medical evidence and explanation supporting the physician’s

opinion; (4) how consistent the physician’s opinion is with the record as a whole; and

(5) the physician’s specialization. These factors apply to both examining and non-

examining physicians.” Eyre v. Comm'r, Soc. Sec. Admin., 586 F. App'x 521, 523

(11th Cir. 2014) (per curiam) (unpublished) (internal citations and quotation marks

omitted) (citing 20 C.F.R. §§ 404.1527(c) & (e), 416.927(c) & (e)). While “the ALJ is

not required to explicitly address each of those factors[,]” Lawton v. Comm'r of Soc.

Sec., 431 F. App’x 830, 833 (11th Cir. 2011) (per curiam) (unpublished), “the ALJ

must state with particularity the weight given to different medical opinions and the

reasons therefor.” Winschel, 631 F.3d at 1179.14



14On January 18, 2017, the SSA substantially revised the regulations governing
how the Commissioner considers medical evidence, including medical opinions. See
82 Fed. Reg. 5844 (Jan. 18, 2017); 82 Fed. Reg. 15,132 (Mar. 27, 2017). However,
those revisions apply only to claims filed on or after March 27, 2017, and are
therefore inapplicable to the subject application. Compare 20 C.F.R. § 404.1520c
Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 16 of 29           PageID #: 513




      The opinions of non-treating physicians “are not entitled to deference...”

McSwain v. Bowen, 814 F.2d 617, 619 (11th Cir. 1987) (per curiam). Accord

Crawford, 363 F.3d at 1160 (“The ALJ correctly found that, because Hartig

examined Crawford on only one occasion, her opinion was not entitled to great

weight.”). On the other hand, “[t]he opinion of a treating physician…‘must be given

substantial or considerable weight unless “good cause” is shown to the contrary.’ ”

Phillips, 357 F.3d at 1240 (quoting Lewis v. Callahan, 125 F.3d 1436, 1440 (11th

Cir. 1997)). “Good cause exists ‘when the: (1) treating physician’s opinion was not

bolstered by the evidence; (2) evidence supported a contrary finding; or (3) treating

physician's opinion was conclusory or inconsistent with the doctor's own medical

records.’ With good cause, an ALJ may disregard a treating physician’s opinion, but

he ‘must clearly articulate [the] reasons’ for doing so.” Winschel, 631 F.3d at 1179

(quoting Phillips, 357 F.3d at 1240-41) (internal citation omitted). See also, e.g.,

Bloodsworth, 703 F.2d at 1240 (“[T]he opinion of a treating physician may be

rejected when it is so brief and conclusory that it lacks persuasive weight or where

it is unsubstantiated by any clinical or laboratory findings. Further, the

[Commissioner] may reject the opinion of any physician when the evidence supports

a contrary conclusion.” (citation omitted)); Edwards v. Sullivan, 937 F.2d 580, 583

(11th Cir. 1991) (“The treating physician’s report may be discounted when it is not

accompanied by objective medical evidence or is wholly conclusory.”).

      “An administrative law judge may not arbitrarily reject uncontroverted


(applicable to claims filed on or after on or after March 27, 2017) with 20 C.F.R. §
404.1527 (applicable to claims filed before March 27, 2017).
Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 17 of 29            PageID #: 514




medical testimony[,]” Walden v. Schweiker, 672 F.2d 835, 839 (11th Cir. 1982), and

failure to clearly articulate the reasons for giving less than substantial or

considerable weight to the opinion of a treating physician “constitutes reversible

error.” Lewis, 125 F.3d at 1440. “But if an ALJ articulates specific reasons for

declining to give the opinion of a treating physician controlling weight, and those

reasons are supported by substantial evidence, there is no reversible error.”

Horowitz v. Comm'r of Soc. Sec., 688 F. App'x 855, 861 (11th Cir. 2017) (per curiam)

(unpublished) (citing Moore, 405 F.3d at 1212). Accord Huigens v. Soc. Sec. Admin.,

Comm’r, 718 F. App’x 841, 844 (11th Cir. 2017) (per curiam) (unpublished). A court

“will not second guess the ALJ about the weight the treating physician’s opinion

deserves so long as he articulates a specific justification for it.” Hunter v. Soc. Sec.

Admin., Comm’r, 808 F.3d 818, 823 (11th Cir. 2015) (citing Moore, 405 F.3d at

1212).

         The record contains two medical opinions from Dr. Allen, one completed

August 29, 2016 (Doc. 9, PageID.327-328), and another completed February 6, 2018

(id., PageID.438-439). The ALJ summarized the 2016 opinion as limiting Steele “to

sedentary work with sitting for 4 hours and standing or walking for 1 hour in a

normal 8-hour workday[,]” with the additional determination that “pain was

distracting to adequate work but her medication side effects were not a problem in

most instances.” (Id., PageID.57). The ALJ summarized the 2018 opinion as

“limiting [Steele] to sitting for 1 hour and standing or walking for less than 1 hour

in a normal 8-hour workday…” (Id.).
Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 18 of 29               PageID #: 515




         Prior to weighing the medical opinions of record, the ALJ provided a

chronological discussion of the objective medical evidence. (See Doc. 9, PageID.55-

56). The ALJ then assigned only “partial weight” to Dr. Allen’s opinions, finding

that “Dr. Allen relied heavily on [Steele]’s allegations, reports, did not treat her

extensively for musculoskeletal impairments[,]” and that his opinions were “not

persuasive or supported by objective medical findings and consistent longitudinal

treatment records…” (Id.). This was a sufficient articulation of “good cause.” See

Winschel, 631 F.3d at 1179 (“good cause” exists where “treating physician’s opinion

was not bolstered by the evidence”); Crawford v. Comm'r Of Soc. Sec., 363 F.3d

1155, 1159 (11th Cir. 2004) (per curiam) (ALJ properly discounted treating

physician’s opinion after finding it to be “inconsistent with his own treatment notes,

unsupported by the medical evidence, and appear[ing] to be based primarily on [the

claimant]’s    subjective   complaints   of   pain”);   20   C.F.R.   §   404.1527(c)(2)(ii)

(“Generally, the more knowledge a treating source has about your impairment(s)

the more weight we will give to the source's medical opinion. We will look at the

treatment the source has provided and at the kinds and extent of examinations and

testing the source has performed or ordered from specialists and independent

laboratories. For example, if your ophthalmologist notices that you have complained

of neck pain during your eye examinations, we will consider his or her medical

opinion with respect to your neck pain, but we will give it less weight than that of

another physician who has treated you for the neck pain.”).15



15   It does raise an eyebrow that the ALJ’s stated reasons for partially discounting
Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 19 of 29          PageID #: 516




      The ALJ elaborated:

      For example, x-rays of [Steele’s] knees showed degenerative joint
      disease (DJD) with loss of medial joint space with recommended
      treatment including intra-articular injections (Ex. 11F/4). []However,
      the file contains significant gaps in treatment notes with Dr. Allen,
      with no medical evidence of record (MER) from June of 2016 until
      August 2017, and no MER from November of 2017 through February of
      2018. Said treatment gaps suggests [sic] her symptoms are not as
      persistent or limiting as alleged as her pain management treatment
      has been sporadic. []Moreover, the majority of her physical
      examinations demonstrate normal gait, and her motor and sensory
      skills were grossly normal (Ex. 2F). She retained a full range of motion
      (ROM) in her extremities are [sic] straight leg raise (SLR) tests were
      negative with normal sensation and motor function in her lower
      extremities (id. at 3). She underwent an exercise test on a treadmill for
      8 minutes, achieved 8.8 METS, but [Steele] terminated the session due
      to reported fatigue and shortness of breath (sob) (Ex. 13F/27).

(Doc. 9, PageID.57-58).

      Steele disputes the ALJ’s citation to gaps in her treatment with Dr. Allen.

The undersigned agrees with Steele that the three-month gap between November

2017 and February 2018 was not significant, as Dr. Allen’s treatment notes from

February 2014 through March 2016 show that Steele’s visits were generally three

months apart during that period. As for the noted gap between June 2016 and

August 2017, Steele points out that she was receiving treatment from other

specialists for her pain during this time, including undergoing back surgery.


Dr. Allen’s opinions are taken almost verbatim from the report of Dr. Bijpuria (see
Doc. 9, PageID.330), who also, as the ALJ noted, “rejected” Dr. Allen’s opinions. (See
id., PageID.57). Nevertheless, Steele does not claim reversible error on this point in
her brief. Moreover, the ALJ’s decision adequately indicates that she independently
reviewed the record as a whole, the stated reasons constitute “good cause” under
Eleventh Circuit precedent, and, as will be explained, substantial evidence supports
those reasons.
Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 20 of 29         PageID #: 517




However, the record indicates that Dr. Allen was Steele’s primary “pain

management” physician, and the other physicians who treated Steele during the

2016-2017 gap repeatedly acknowledged Dr. Allen as such, with one even writing

him a letter providing an update on Steele’s progress post-surgery. Thus, as the

ALJ reasonably noted, a fourteen-month gap in Steele’s “pain management

treatment” undermined Dr. Allen’s opinion as to completely disabling limitations.

      Other substantial evidence also supports the stated “good cause” to reject the

more disabling limitations assigned in Dr. Allen’s opinions. The undersigned notes

that Steele largely cites to records from other physicians in challenging the ALJ’s

determination that Dr. Allen “relied heavily” on Steele’s subjective complaints, and

Steele’s discussion of the objective medical evidence is notably light on details

regarding most of Dr. Allen’s treatment notes. More importantly, though, the ALJ’s

view that the record as a whole does not bolster the more severe limitations

imposed by Dr. Allen’s opinions is reasonable.

      Steele’s brief provides her own chronological overview of the objective medical

evidence, for obvious reasons highlighting portions more favorable to her claim of

disability. (See Doc. 12, PageID.454-460). However, even that overview does not

substantially undermine the ALJ’s decision. To the extent it highlights that Steele

had various medical impairments that could be expected to cause pain, and for

which she was seeking treatment, “the mere existence of these impairments does

not reveal the extent to which they limit her ability to work or undermine the ALJ’s

determination in that regard.” Moore, 405 F.3d at 1213 n.6. Certainly, the ALJ
Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 21 of 29           PageID #: 518




believed the evidence supported significant limitations in Steele’s ability to work, as

evidenced by the fact that the RFC limited Steele to a reduced range of sedentary

work, the least demanding work classification recognized by the Social Security

regulations. However, the ALJ, noting that Steele’s physical exams produced largely

normal findings such as normal gait, normal sensory and motor skills, and full

range of motion in her extremities, reasonably concluded that the evidence did not

support Dr. Allen’s opinions of disabling limitations. None of the evidence discussed

in Steele’s brief overwhelmingly bolsters a contrary conclusion. While the record

evidence could also reasonably provide substantial support for Dr. Allen’s opinions

in full, Steele has not convinced the undersigned that the record evidence so

preponderates in favor of that conclusion that the ALJ’s decision is not due

deference. See Ingram, 496 F.3d at 1260 (court must affirm an ALJ’s factual finding

that is supported by substantial evidence, even if the evidence preponderates

against it); Adefemi, 386 F.3d at 1029 (“[E]ven if the evidence could support

multiple conclusions, we must affirm the agency's decision unless there is no

reasonable basis for that decision.”). Accordingly, the ALJ committed no error in

assigning only partial weight to Dr. Allen’s opinions.

      The ALJ noted that non-examining state agency reviewer Dr. Bijpuria

“opined [Steele] could perform light work with no climbing of ladders, ropes, or

scaffolds, occasional postural activities and overhead reaching[,]” and that “she

must avoid hazards…” (Doc. 9, PageID.57). The ALJ assigned “significant weight”

to Dr. Bijpuria’s opinion. (Id., PageID.58). Pointedly, the ALJ made clear that she
Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 22 of 29           PageID #: 519




was giving “greater weight to Bijpuria” than the “partial weight” given to Dr.

Allen’s opinions, purportedly because Dr. Bijpuria “reviewed [Dr. Allen’s] report in

context with other medical evidence[,]” while “Dr. Allen did not adequately support

his opinions with explanation or pertinent clinical evidence…” (Id.).

      The ALJ’s explanation for the weight given to Dr. Bijpuria’s opinion is

inartful. The mere fact that Dr. Bijpuria reviewed Dr. Allen’s opinion in conjunction

with other record evidence is not, by itself, good grounds to give that opinion more

weight than Dr. Allen’s. Given that non-examiners can only give opinions by first

reviewing the medical evidence, such an approach would eviscerate the general rule

giving precedence to treating physicians’ opinions, and is also inconsistent with the

settled law of this circuit that “[n]on-examining physicians’ opinions are entitled to

little weight when they contradict opinions of examining physicians…” Schink v.

Comm'r of Soc. Sec., 935 F.3d 1245, 1260 (11th Cir. 2019) (per curiam) (citing

Sharfarz v. Bowen, 825 F.2d 278, 280 (11th Cir. 1987) (per curiam)).

      Nevertheless, as noted above, the ALJ had adequate “good cause” to assign

less than significant weight to Dr. Allen’s opinions. In such situations, an ALJ may

then properly give more credit to the opinions of non-examining physicians. See

Jones, 810 F.2d at 1005 (“Jones contends that the ALJ erred by crediting the

reports of non-examining, non-treating physicians. It is not improper, however, for

an ALJ to consider such reports—as long as the opinion of the treating physician is

accorded proper weight. And, as we stated before, the Secretary in this case stated

‘good cause’ for not according Jones’s treating physician's opinion the ‘substantial
Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 23 of 29          PageID #: 520




weight’ normally required. Thus, the Secretary did not err.”); Forsyth v. Comm'r of

Soc. Sec., 503 F. App'x 892, 893 (11th Cir. 2013) (per curiam) (unpublished) (“Here,

there is substantial evidence supporting the ALJ’s conclusion that there was good

cause to afford more weight to the opinion of Dr. Goren, a nonexamining board-

certified neurologist, than to the opinions of Dr. Vernacchio and Dr. Kantor, who

were Forsyth’s treating physicians.”); Williams v. Berryhill, No. CV 17-00346-N,

2018 WL 3236052, at *6 (S.D. Ala. July 2, 2018) (“if an ALJ has shown good cause to

reject the opinion of a treating or examining physician, the ALJ may then properly

rely on the opinion of a non-examining medical source if it is consistent with the

objective evidence of record” (quotation omitted) (citing cases)). Moreover, in noting

that Dr. Bijpuria’s opinion “was partially consistent with the medical evidence” and

that the “record as a whole reasonably supports the sedentary RFC” (id., PageID.57-

58), the ALJ sufficiently indicated that she considered Dr. Bijpuria’s opinion in

conjunction with the other record evidence in assigning it weight, and found that it

better supported Dr. Bijpuria’s opinion than Dr. Allen’s. See 20 C.F.R. §

404.1527(c)(4) (“Generally, the more consistent a medical opinion is with the record

as a whole, the more weight we will give to that medical opinion.”); 20 C.F.R. §

404.1513a(b)(1) (“Administrative law judges are not required to adopt any prior

administrative medical findings, but they must consider this evidence according to §

… 404.1527, … because our Federal or State agency medical or psychological

consultants are highly qualified and experts in Social Security disability

evaluation.”). Thus, the fact that Dr. Bijpuria did not have the chance to consider
Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 24 of 29           PageID #: 521




additional evidence that was entered into the record does not detract from the ALJ’s

decision regarding the weight given to Dr. Bijpuria’s opinion.16 Accordingly, Steele

has not persuasively shown reversible error in the ALJ’s consideration of the

medical opinions of record.

                                     B.    Pain

      Steele’s last claim of error is that the ALJ failed to appropriately consider her

“pain, as well as her chronic pain disorder, in assessing her ability to engage in her

past work, which was semi-skilled and skilled.” (Doc. 12, PageID.465). More

specifically, she argues that the ALJ erred in finding that her chronic pain disorder

was a non-severe impairment at Step Two, and in rejecting her subjective testimony

regarding the effects of her pain.

      “At step two the ALJ must determine if the claimant has any severe

impairment. This step acts as a filter; if no severe impairment is shown the claim is

denied, but the finding of any severe impairment, whether or not it qualifies as a

disability and whether or not it results from a single severe impairment or a

combination of impairments that together qualify as severe, is enough to satisfy the

requirement of step two.” Jamison v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987).

Accordingly, the Eleventh Circuit has repeatedly held that where, as here, an ALJ

found at least one severe impairment at Step Two and proceeded to the next steps of

the sequential evaluation, any error in not classifying other impairments as


16While Steele correctly notes that “[n]on-examining physicians’ opinions … do not
alone constitute substantial evidence[,]” Schink, 935 F.3d at 1260, here the ALJ also
relied on the partial weight given to Dr. Allen’s opinions, as well as substantial
objective evidence in the record.
Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 25 of 29         PageID #: 522




“severe” is harmless. 17 Thus, any error in the ALJ’s failure to classify Steele’s

chronic pain disorder as “severe” at Step Two is harmless.

      A claimant may “attempt[] to establish disability through his or her own

testimony of pain or other subjective symptoms.” Holt v. Sullivan, 921 F.2d 1221,


17See e.g., Wood v. Soc. Sec. Admin., Comm'r, 726 F. App'x 742, 745 (11th Cir. 2018)
(per curiam) (unpublished) (“Step two is a ‘filter’ which eliminates groundless
claims. See Jamison v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987). To meet his
burden at this step, Mr. Wood only had to show ‘at least one’ severe impairment.
See id. He met his burden and the ALJ appropriately proceeded to the next step of
the sequential analysis. Therefore, any error in not finding additional severe
impairments did not harm Mr. Wood.”); Vangile v. Comm'r, Soc. Sec. Admin., 695 F.
App'x 510, 514 (11th Cir. 2017) (per curiam) (unpublished) (“In this case, any step
two error the ALJ may have committed by failing to explicitly mention Vangile’s
chronic mastoiditis was harmless because she found two other severe impairments
and proceeded to step three in any event.”); Medina v. Soc. Sec. Admin., 636 F.
App'x 490, 492 (11th Cir. 2016) (per curiam) (unpublished) (“[E]ven if Medina’s
other conditions should have been categorized as severe impairments, any error was
harmless because the ALJ determined that her obesity and ‘thyroid cancer status
post total thyroidectomy’ were severe impairments, allowing him to move onto step
three of the test.”); McCormick v. Soc. Sec. Admin., Com'r, 619 F. App'x 855, 858
(11th Cir. 2015) (“[S]tep two is merely a filter, and any error in considering an
additional impairment is harmless since it does not factor into the determination of
disability.” (citing Jamison, 814 F.2d at 588)); Tuggerson-Brown v. Comm'r of Soc.
Sec., 572 F. App'x 949, 951 (11th Cir. 2014) (per curiam) (unpublished) (“Based on
our precedent and the regulations, … it is apparent that there is no need for an ALJ
to identify every severe impairment at step two. Accordingly, even assuming that
Tuggerson–Brown is correct that her additional impairments were ‘severe,’ the
ALJ's recognition of that as a fact would not, in any way, have changed the step-two
analysis, and she cannot demonstrate error below.”); Heatly v. Comm'r of Soc. Sec.,
382 F. App'x 823, 824–25 (11th Cir. 2010) (per curiam) (unpublished) (“Even if the
ALJ erred in not indicating whether chronic pain syndrome was a severe
impairment, the error was harmless because the ALJ concluded that Heatly had a
severe impairment: and that finding is all that step two requires.”). But see Schink,
935 F.3d at 1268 (noting determination that substantial evidence did not support
ALJ’s finding the claimant’s mental impairments to be non-severe “could be
harmless if the ALJ nevertheless proceeded in the sequential evaluation, duly
considered Schink’s mental impairment when assessing his RFC, and reached
conclusions about Schink’s mental capabilities supported by substantial evidence[,]”
but finding reversible error where ALJ’s RFC only considered claimant’s physical
abilities and impairments).
Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 26 of 29          PageID #: 523




1223 (11th Cir. 1991) (per curiam). “If a claimant testifies as to his subjective

complaints of disabling pain and other symptoms, … the ALJ must clearly

articulate explicit and adequate reasons for discrediting the claimant’s allegations

of completely disabling symptoms. Although this circuit does not require an explicit

finding as to credibility, the implication must be obvious to the reviewing court. The

credibility determination does not need to cite particular phrases or formulations

but it cannot merely be a broad rejection which is not enough to enable the district

court … to conclude that the ALJ considered her medical condition as a whole.”

Dyer, 395 F.3d at 1210 (citations and quotations omitted).18

      If the record shows that the claimant has a medically-determinable
      impairment that could reasonably be expected to produce her
      symptoms, the ALJ must evaluate the intensity and persistence of the
      symptoms in determining how they limit the claimant's capacity for
      work. 20 C.F.R. § 404.1529(c)(1). In doing so, the ALJ considers all of
      the record, including the objective medical evidence, the claimant's
      history, and statements of the claimant and her doctors. Id. §
      404.1529(c)(1)-(2). The ALJ may consider other factors, such as: (1) the
      claimant's daily activities; (2) the location, duration, frequency, and
      intensity of the claimant's pain or other symptoms; (3) any
      precipitating and aggravating factors; (4) the type, dosage,
      effectiveness, and side effects of the claimant’s medication; (5) any
      treatment other than medication; (6) any measures the claimant used

18See also Social Security Ruling (SSR) 16-3P, 2017 WL 5180304, at *10 (Oct. 25,
2017) (“In evaluating an individual's symptoms, it is not sufficient for our
adjudicators to make a single, conclusory statement that ‘the individual's
statements about his or her symptoms have been considered’ or that ‘the statements
about the individual's symptoms are (or are not) supported or consistent.’ It is also
not enough for our adjudicators simply to recite the factors described in the
regulations for evaluating symptoms. The determination or decision must contain
specific reasons for the weight given to the individual's symptoms, be consistent
with and supported by the evidence, and be clearly articulated so the individual and
any subsequent reviewer can assess how the adjudicator evaluated the individual's
symptoms.”).
Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 27 of 29          PageID #: 524




       to relieve her pain or symptoms; and (7) other factors concerning the
       claimant's functional limitations and restrictions due to her pain or
       symptoms. Id. § 404.1529(c)(3). The ALJ then will examine the
       claimant's statements regarding her symptoms in relation to all other
       evidence, and consider whether there are any inconsistencies or
       conflicts between those statements and the record. Id. § 404.1529(c)(4).

Strickland v. Comm'r of Soc. Sec., 516 F. App'x 829, 831–32 (11th Cir. 2013) (per

curiam) (unpublished). “[C]redibility determinations are the province of the ALJ,

and [a court] will not disturb a clearly articulated credibility finding supported by

substantial evidence…” Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780, 782

(11th Cir. 2014) (per curiam) (citation omitted).

       The ALJ found that Steele’s “medically determinable impairments could

reasonably be expected to produce [her] alleged symptoms[,]” but found “no

persuasive corroborating evidence of duration, frequency, intensity of symptoms

and limitations alleged as disabling.” (Doc. 9, PageID.55). In justifying this

credibility determination, the ALJ found that “[n]o objective evidence of

physiological abnormality reasonably expected to result in the degree alleged[, and

that r]outine conservative treatment and recommendations suggest symptoms not

as limiting as alleged.” (Id.).

       Steele argues that her subjective complaints of pain are supported by Dr.

Allen’s medical opinions, but, as explained above, the ALJ correctly discounted the

more disabling aspects of those opinions. Steele also disputes the ALJ’s judgment in

deeming her treatment “routine” and “conservative,” but as Steele herself notes in

her brief, James Spain, M.D., who examined Steele on September 19, 2016, also

deemed the treatment she had been receiving to be “conservative.” (Id.,
Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 28 of 29           PageID #: 525




PageID.377). True, Dr. Spain made this observation in opining that Steele had

“failed conservative care” and referring her to the spine surgeon that would go on to

perform her back surgery (id.), but records indicate that Steele’s pain treatment

after the surgery did not substantially differ from what she had undergone prior to

the surgery.19

      The ALJ also, appropriately, considered Steele’s activities of daily living, such

as her ability “to attend to her personal care needs, listen to music, read books and

magazines, wash the dishes, watch television, perform light housework, prepare

and cook full meals, and drive a car[,]” as well as “go shopping in stores, attend

doctor’s appointments, visit with friends and family, [and] attend church services…”

(Doc. 9, PageID.57). While certainly modest, these activities further cut against

Steele’s subjective complaints of disabling pain. Finally, the ALJ also compared

Steele’s subjective complaints to the objective medical evidence, finding that it did

not fully support those subjective complaints in much the same way it did not fully

support the most disabling aspects of Dr. Allen’s opinions. In sum, the ALJ clearly

articulated a credibility finding that is supported by substantial evidence. Thus,


19Storey v. Berryhill, 776 F. App’x 628 (11th Cir. 2019) (per curiam) (unpublished),
to which Steele cites in claiming that the ALJ mischaracterized her treatment
records, is distinguishable. There, the Eleventh Circuit found that “the ALJ
mischaracterized the records as showing a history of ‘routine and conservative’
[orthopedic] treatment[ because t]he ALJ relied on portions of the physical
examination notes and diagnostic testing that were not relevant to Storey's
orthopedic impairments[,]” such as statements from an oncologist, and records that
did not accurately reflect the nature and severity of her Storey’s orthopedic
impairments. 776 F. App’x at 636. Here, Steele does not argue that the ALJ relied
on irrelevant or incomplete records in deeming her treatment as “conservative.”
Moreover, unlike in Storey, the ALJ’s determination was echoed by at least one
medical professional.
Case 1:19-cv-00728-N Document 21 Filed 12/23/20 Page 29 of 29        PageID #: 526




this Court has no authority to disturb it.

      No reversible error having been shown, the Court finds that the

Commissioner’s final decision denying Steele’s application for benefits is therefore

due to be AFFIRMED.

                                 V.     Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying Steele’s May 24, 2016 DIB application is

AFFIRMED under sentence four of 42 U.S.C. § 405(g).

      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 23rd day of December 2020.

                                        /s/ Katherine P. Nelson
                                        KATHERINE P. NELSON
                                        UNITED STATES MAGISTRATE JUDGE
